    Case 3:19-cv-01477-WVG Document 20 Filed 07/29/20 PageID.2610 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Dolores Sandoval
                                                           Civil Action No.     19-cv-01477-WVG

                                             Plaintiff,
                                      V.
Andrew Saul, Commissioner of Social                          JUDGMENT IN A CIVIL CASE
Security


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiff’s Motion for Summary Judgment is GRANTEDI N-PART and Defendant’s Cross-Motion for
Summary Judgment is DENIED-IN-PART. The Court orders the matter be remanded to the ALJ for
further proceedings consistent with this Order. The Clerk of Court is instructed to enter judgment
accordingly and close the case.




Date:          7/29/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
